United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 98-4029
            ___________

United States of America,             *
                                      *
                    Appellee,         *
                                      *
      v.                              *
                                      *
Carlos Gutierrez,                     *
                                      *
                    Appellant.        *

            __________
                                           Appeals from the United States
            No. 98-4030                    District Court for the District
            __________                     of Minnesota.

United States of America,              *        [UNPUBLISHED]
                                       *
                   Appellee,           *
                                       *
      v.                               *
                                       *
Loreto Lizzaraga, also known as Martin *
Gonzales-Llamas,                       *
                                       *
                   Appellant.          *

            __________

            No. 99-1701
            __________
United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Pedro Luis Hernandez,                  *
                                       *
                  Appellant.           *

            __________

            No. 99-1909
            __________

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Juan Roberto Leon,                     *
                                       *
                  Appellant.           *

            __________

            No. 99-2088
            __________

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Victor Villegas, also known as Omar,   *

                                       -2-
also known as Primo,                       *
                                           *
                     Appellant.       ___________
                                           *

                               Submitted: December 15, 1999

                                     Filed: December 23, 1999
                                      ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

PER CURIAM.

       Carlos Gutierrez, Loreto Lizzaraga, Pedro Luis Hernandez, Juan Roberto Leon,
and Victor Villegas (appellants) appeal their convictions on felony charges related to
their participation in an extensive drug operation. We affirm.

       The appellants raise several contentions related to their trial. We reject all of
their arguments. First, we conclude the district court correctly denied the motions
regarding search and seizure and wire tap issues. Second, the record contains
substantial evidence on which the jury reasonably could have found the appellants
guilty of the charges. Third, the appellants' assertions that the Government failed to
prove the single conspiracy charged in the indictment are without legal merit. Finally,
we are satisfied the district court correctly resolved the appellants' challenges to certain
evidence offered by the Government.




       *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.

                                            -3-
       The appellants also raise several arguments about their sentences. We reject
these arguments as well. The district court's sentence-related factual findings about
drug quantities and roles in the offenses have ample support in the record and none are
clearly erroneous. Because the district court did not misapply the guidelines when
imposing the appellants' sentences, we must affirm the sentences.

       Having satisfied ourselves that the case was well tried in the district court, that
no error of law or fact appears, and that the appeal simply involves the application of
settled principles of law to unique facts, we conclude the issues do not warrant a
comprehensive opinion. We thus affirm the appellants' convictions and sentences
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-